IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


FERNANDO MELENDEZ, AS                  : No. 528 MAL 2017
ADMINISTRATOR OF THE ESTATE OF         :
DAMARIS REYES, DECEASED,               :
                                       : Petition for Allowance of Appeal from
                    Respondent         : the Order of the Superior Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
THE GOOD SAMARITAN HOSPITAL OF         :
LEBANON, PENNSYLVANIA; LEBANON         :
EMERGENCY PHYSICIANS; THE GOOD         :
SAMARITAN HOSPITAL,                    :
                                       :
                    Petitioners        :


                                  ORDER



PER CURIAM

      AND NOW, this 26th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.